UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7691



KEVIN L. CHOICE,

                                            Plaintiff - Appellant,

          versus


P. PATTERSON, Officer; NFN JERNAGIN, Sergeant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-99-4099-0-18BD)


Submitted:   February 22, 2001             Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin L. Choice, Appellant Pro Se.    Terry B. Millar, Rock Hill,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin L. Choice, a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).       We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find that this ap-

peal is frivolous.   Accordingly, we dismiss the appeal on the rea-

soning of the district court.   See Choice v. Patterson, No. CA-99-

4099-0-18BD (D.S.C. filed Nov. 1, 2000; entered   Nov. 2, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                 2